Case 2:18-cr-20256-MAG-EAS ECF No. 199, PageID.1168 Filed 12/28/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                   Case No. 18-20256
                                                            Hon. Mark A. Goldsmith
vs.

ANDRE BUTLER,

            Defendant.
_______________________________/

                             OPINION
 SETTING FORTH THE REASONS FOR DENYING DEFENDANT ANDRE BUTLER’S
            MOTION FOR COMPASSIONATE RELEASE (Dkt. 186)

       The Court denied Defendant Andre Butler’s motion for compassionate release on October

26, 2020 (Dkt. 194). The Court is entering this Opinion to set forth its findings and analysis in

support of that order.

       Butler pleaded guilty to conspiracy to possess with intent to distribute and to distribute

heroin. See Judgement (Dkt. 169). The Court sentenced him to 10 years’ imprisonment on

October 24, 2019. Id. Butler’s projected release date is July 9, 2028. Butler sought compassionate

release under the First Step Act, because of the dangers posed by COVID-19. For the reasons that

follow, the Court denied Butler’s motion.

                                 I.      LEGAL STANDARD

       The First Step Act modified the statute concerning the compassionate release of federal

prisoners, 18 U.S.C. § 3582, such that district courts may entertain motions filed by incarcerated

defendants seeking to reduce their sentences. United States v. Ruffin, 978 F.3d 1000, 1003-1004

(6th Cir. 2020). Under 18 U.S.C. § 3582(c)(1)(A)(i), a court may reduce a sentence if, after
Case 2:18-cr-20256-MAG-EAS ECF No. 199, PageID.1169 Filed 12/28/20 Page 2 of 4




considering the sentencing factors set forth in § 3553(a), the court finds that “extraordinary and

compelling reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       In the commentary to U.S.S.G. § 1B1.13, the Sentencing Commission has enumerated

several extraordinary and compelling reasons justifying a reduction of sentence, including the

“Medical Condition of the Defendant,” “Age of the Defendant,” and “Family Circumstances.”

U.S.S.G. 1B1.13 cmt. n.1(A)-(C). Some examples of compelling reasons are medical conditions

“with an end of life trajectory,” a defendant’s serious physical deterioration related to the aging

process, and death or incapacitation of a caregiver of a defendant’s minor child or children. Id.

The Guidelines also contemplate “Other Reasons” where the defendant has “extraordinary and

compelling reasons other than, or in combination with” the other enumerated reasons. U.S.S.G.

1B1.13 cmt. n.1(D). “Beyond the extraordinary-and-compelling-reasons requirement, this policy

statement also requires a district court to find that ‘the defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g).’” Ruffin, 2020 WL

6268582, at *4 (quoting U.S.S.G. 1B1.13(2)-(3)).

       After the Court issued its order denying Butler’s motion, the Sixth Circuit held that with

respect to motions for compassionate release filed by imprisoned individuals, “extraordinary and

compelling” reasons are not limited to those set forth in § 1B1.13. United States v. Jones, 980

F.3d 1098, 1109 (6th Cir. 2020). The Sixth Circuit held that “[u]ntil the Sentencing Commission

updates § 1B1.13 to reflect the First Step Act, district courts have full discretion in the interim to

determine whether an ‘extraordinary and compelling’ reason justifies compassionate release when

an imprisoned person files a § 3582(c)(1)(A) motion.” Id. However, Jones would not have alter

the Court’s decision.



                                                  2
Case 2:18-cr-20256-MAG-EAS ECF No. 199, PageID.1170 Filed 12/28/20 Page 3 of 4




                                           II.     ANALYSIS

        Butler, age 54, is currently serving a 120-month custodial sentence at Hazelton USP for his

role in distributing kilo quantities of heroin. He has served a little over one year of his sentence.

When the Court issued its opinion, Hazelton had no inmate COVID-19 cases and six staff COVID-

19 cases. Those numbers have since increased, but Hazelton’s numbers remain low.

        Butler seeks release based on his race, African American, and his 32 Body Mass Index

(“BMI”). Mot. at 3-4. In his reply brief, Butler also claims to have hypertension, Reply at 6, but

that diagnosis is not reflected anywhere in his medical records, see Butler’s 2020 Medical Records,

Ex. 4 to Gov’t Resp. (Dkt. 192-1).

        The CDC does not consider race to be one of the factors that increases the likelihood that

an individual will suffer the more severe symptoms of COVID-19. United Staets v. Lamar, No.

18-20183, 2020 WL 7319431, at *3 (E.D. Mich. Dec. 10, 2020). However, as the Government

concedes, a BMI over 30 puts an individual at an increased risk of suffering the more severe

symptoms from COVID-19.1 Because the Government concedes that Butler’s BMI constitutes an

extraordinary and compelling reason to a reduced sentence, Resp. at 14, the Court was satisfied

that Butler satisfied the first inquiry.

        However, the § 3553(a) factors did not favor Butler’s release. Before granting a sentence

reduction under the First Step Act, the Court must consider the § 3553(a) factors, which include

the nature and circumstances of a defendant’s offenses, the seriousness of the offenses and the

need to promote respect for the law, and the need to protect the public from further crimes by the

defendant. As discussed in the Court’s Opinion denying Butler’s motion to suppress (Dkt. 138),




1
   Certain     Medical   Conditions              and       Risk   for   Severe   COVID-19     Illness
(CDC): https://perma.cc/HT7Y-KAC8.
                                                       3
Case 2:18-cr-20256-MAG-EAS ECF No. 199, PageID.1171 Filed 12/28/20 Page 4 of 4




Butler had a significant role in a major heroin distribution network. Firearms, drug distribution

materials, and a significant amount of money were discovered in his home. Butler’s crimes were

serious, for which he received a 10-year custodial sentence. Releasing Butler after serving only

a little over a year of his sentence would not promote respect for the law or protect the public from

further crimes by Butler.

       Because the § 3553(a) factors did not favor Butler’s release, his motion was denied.

                                     III.    CONCLUSION

       For the reasons stated above, the Court denied Butler’s motion for compassionate release

(Dkt. 186).

Dated: December 28, 2020                              s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on December 28, 2020.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 4
